May 14, 2004


Mr. Robert M. Roach Jr.
Cook  & Roach, L.L.P.
1004  West Avenue
Austin, TX 78701
Mr. John L. Hagan
Jones Day
717 Texas Avenue, Suite 3300
Houston, TX 77002-2900

RE:   Case Number:  01-0301
      Court of Appeals Number:  14-99-00688-CV
      Trial Court Number:  95-042745

Style:      COASTAL TRANSPORT COMPANY, INC.
      v.
      CROWN CENTRAL PETROLEUM CORP.

Dear Counsel:

      Today, the Supreme Court of Texas delivered the enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. Charles      |
|   |Bacarisse        |
|   |Mr. Ed Wells     |